DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 2, because of the amendments to claim 1, a combination of elements is required that was not disclosed in the specification as originally filed. That is, the combination of a conductive member disposed on said signal output end; wherein said precut hole has a diameter smaller than an outer diameter of said conductive member, wherein said conductive member is embedded in said precut hole when said implant is implanted in the skin of the subject in combination with wherein said implant assembly is disposed in said chamber and further includes an insertion device having a guide needle, said implant being detachably positioned in said guide needle, said guide needle being operable to guide said implant to pass through said patch body therealong, and being retractable into said chamber for leaving said implant in the skin of the subject was never disclosed. While instant Fig. 13 depicts a 
As to claim 3, because of the amendments to claim 1, a combination of elements is required that was not disclosed in the specification as originally filed. That is, the combination of 
a conductive member disposed on said signal output end; wherein said precut hole has a diameter smaller than an outer diameter of said conductive member, wherein said conductive member is embedded in said precut hole when said implant is implanted in the skin of the subject in combination with a guide needle operable to guide said implant assembly to pass through said patch body from an outer side of said patch assembly, and said implant is detachably disposed in said guide needle was never disclosed. While instant Fig. 13 depicts a conductive member 32, as well as a precut hole 522, these parts were never shown in combination with a guide needle as claimed in claim 3. Thus it cannot be said that that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 2, because of the amendments to claim 1, it is not clear how one having ordinary skill in the art would make and/or use the invention. Though Fig. 13 depicts a conductive member 32, as well as a precut hole 522, it is not clear how to construct the patch having those parts while also comprising an insertion device having a guide needle as claimed in claim 2. Since said precut hole must have a diameter smaller than an outer diameter of said conductive member, a guide needle placed around the implant would presumably interfere with the ability of the conductive member to be embedded in said precut hole, as well as interfere with the capability of the implant to be driven to partially pass through 
As to claim 3, because of the amendments to claim 1, it is not clear how one having ordinary skill in the art would make and/or use the invention. Though Fig. 13 depicts a conductive member 32, as well as a precut hole 522, it is not clear how to construct the patch having the conductive member while also comprising a guide needle that is operable to guide said implant assembly to pass through said patch body from an outer side of said patch assembly, and said implant is detachably disposed in said guide needle as claimed in claim 3. Since said precut hole must have a diameter smaller than an outer diameter of said conductive member, a guide needle disposed around the implant would presumably interfere with the ability of the conductive member to be embedded in said precut hole as well as interfere with the capability of the implant to be driven to partially pass through said patch body. Thus there is no clear teaching as to how one skilled in the art would make and/or use the claimed combination.

Allowable Subject Matter
Claims 1, 4-6, 8, and 10-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the applicant has incorporated allowable subject matter from previous claims 4, 6, and 7 into claim 1. Though Rao et al. (US 2017/0290535 A1, cited previously), Brister et al. (US 2009/0216102, A1), and Flaherty et al. (US 2002/0169439 A1, cited previously) all teach certain limitations from claim 1 (see 10/14/21 Non-Final Rejection), no combination of references was found that makes obvious all of the limitations of current claim 1.
Claims 4-6, 8, and 13-16 depend from claim 1.
As to claim 10, the applicant has rewritten previous claim 10 into independent form. It was noted in the 10/14/21 office that claim 10 would be allowable if doing so.
Claim 12 depends from claim 10.
As to claim 11, the applicant has rewritten previous claim 11 into independent form. It was noted in the 10/14/21 office that claim 11 would be allowable if doing so.
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783